Citation Nr: 1222281	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's disease with hearing loss and tinnitus, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Petty, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple remands by the Board and an appeal to, and remand from, the United States Court of Appeals for Veterans Claims (Court).  The instant matter was most recently before the Board in May 2011, at which time the Board denied the Veteran's claim of service connection for Meniere's disease with hearing loss and tinnitus.  Thereafter, the Veteran filed an appeal to the Court, and, in December 2011, the Veteran's attorney and VA's General Counsel filed a Joint Motion for Remand (Joint Motion) with the Court to vacate the Board's decision and remand the case.  The parties' Joint Motion was granted by the Court that same month, and the matter was remanded for proceedings consistent with the Joint Motion filed in this case.

After the case was returned to the Board, the Veteran was offered the opportunity to submit additional argument and evidence within 90 days.  In April 2012, the Veteran submitted additional evidence consisting of a statement from a private physician.  The Veteran expressly requested that his case be remanded to the agency of original jurisdiction (AOJ) for review of this newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123, quoting Ardison, supra.  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," id. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the clinician must support his of her medical findings with adequate medical analysis.  Stefl and Nieves-Rodriguez, both supra.

In the instant case, the Veteran has asserted his belief that he developed Meniere's disease with hearing loss and tinnitus as a result of an in-service incident in which a Vietnamese person assigned to his unit struck him in the head with an entrenching tool.  The Veteran reported that he was wearing his helmet at the time and only sustained a cut on the left ear.  While he did not lose consciousness, he did experience an immediate ringing in the ears.  In support of his assertion, the Veteran submitted a statement from a fellow service member who stated that while he did not witness the incident, he was told by the Veteran and other service members about the incident shortly thereafter.  

The Veteran was afforded a VA examination in October 2009 for the purpose of determining, among other things, whether it was at least as likely as not that his Meniere's disease is related to service, to include consideration of whether any such diagnosed disability was consistent with his purported in-service head injury.  The examiner acknowledged the Veteran's reported in-service injury, as well as his statement that he had first noticed symptoms of decreased hearing, tinnitus, occasional "roaring" in the left ear, dizziness, vertigo, and nausea in February 2001.  The examiner ultimately opined that, while hearing loss and tinnitus could be attributed to the Meniere's disease, it was less than 50 percent likely that the Meniere's disease itself was related to military service.  
The Board notes that, although the examiner provided the requested opinion, the examiner provided no justification for his opinion.  As noted above, to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  As such, the examination report is inadequate for rating purposes and must be returned to the VA examiner for clarification.  A supporting rationale is especially important in a case such as this where there is evidence indicating the possibility that the Veteran's Meniere's disease could be related to service.  

In this regard, the Board notes that of record are medical opinions from several of the Veteran's private treating physicians.  Collectively, these doctors note that there are several potential causes of Meniere's disease including allergies, autoimmune diseases, and surgery/trauma to the ear.  One of these physicians concluded the Veteran's Meniere's disease could very well be the direct result of head trauma experienced during active duty.  However, as these opinions do little more than indicate the possibility that the Veteran's Meniere's disease is related to service, they are insufficient upon which to base a finding of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).

Thus, on remand, the examiner should provide an addendum opinion as to the likelihood that the Veteran's Meniere's disease is related to service.  The opinion provided should be supported by specific reasons, and the examiner should discuss whether there is any medical reason to accept or reject the proposition that the Veteran's Meniere's disease is related to his purported in-service head injury.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Refer the Veteran's claims folder to the examiner who conducted the October 2009 VA examination, if he is still available, and ask him to provide an addendum opinion that addresses whether it is at least as likely as not , i.e. 50 percent probability or greater, that the Veteran's Meniere's disease is related to service, to include whether this disability is consistent with the Veteran's purported in-service head injury.  The examiner must take into account the Veteran's lay statements regarding his in-service injuries, as well as the other lay evidence of record regarding the Veteran's alleged in-service injury.  [As previously discussed herein, the Veteran maintains that, while wearing a helmet, he was struck in the head with an entrenching tool and sustained a cut to his left ear.]  

In addition, the examiner should comment on the August 2010 VA psychiatric report wherein that examining medical professional concluded that, because the Veteran received a blow to the head in service sufficient to make him "see stars," it was a much more likely candidate for the cause of his Meniere's disease than his posttraumatic stress disorder.  The current examiner should set forth specific reasons for agreeing or disagreeing with the August 2010 opinion.

Regardless of whether the examiner's opinions are favorable or negative, he/she must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's assertion that his Meniere's disease is related to his purported in-service head trauma should be set forth.  

If the examiner determines that he cannot provide any specific opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

If the October 2009 VA examiner is no longer available, the Veteran's claims file should be referred to a VA ear, nose, and throat clinician for answers to these questions-and for supporting rationale-as discussed in this paragraph.  

2.  Ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented herein.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, readjudicate the issue of entitlement to service connection for Meniere's disease with hearing loss and tinnitus, to include as secondary to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


